On Rehearing.
In response to the argument in support of the application for a rehearing, we call attention to the fact that Blythe v. Dargin — 68 Ala. 370 — and other cases in that line of authority were decided with reference to statutes as to the rights and powers of married women existing prior to the act of February 28, 1887. Under those statutes the wife had no power to enter into a contract for the conveyance of her land even with the assent and concurrence of her husband expressed in writing. Under the act of 1887, now forming sections 2341-2351 of the Code, she has that power; and the cases referred to, holding, as they do, that an instrument in form a deed and intended to operate as a conveyance, signed by the husband and wife, but in the body of > which the husband does not join as a grantor, is not only void as a deed, but also inoperative as a contract to convey because the wife was without power to make such a contract, are not now authoritive. . .
Application for rehearing denied.,